UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDEDSEPTEMBER 30, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to 000-53696 (Commission File No.) BIOLOG, INC. (Exact name of registrant as specified in its charter) Utah 87-0279370 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Indemnification No.) 123 Parker Avenue, Liverpool, NY 13088 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (315) 412-2345 Indicate by check mark whether registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x The number of shares of common stock, $.001 par value per share, of the registrant that is outstanding as ofSeptember 30, 2010 is 35,999,903 shares. 2 BIOLOG, INC. SEPTEMBER30, 2010 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Balance Sheets 4 As ofSeptember 30, 2010 As of December 31, 2009 Unaudited Statements of Expenses 5 For the three months endedSeptember 30, 2010 and September 30, 2009 For the six months ended September 30, 2010 and September 30, 2009 For the cumulative period from Febuary 18, 1927(Date of Inception)to September 30, 2010 Unaudited Statement of Stockholders’ Equity forthe from February 18, 1927 (Date of Inception) to September 30, 2010
